DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 10, 12-13 and 28 are examined herein.

Claim Interpretation
With regard to the prior art, the claim 10 encompasses:
A method for partially replacing salt in potato crisps comprising the steps of: 
preparing any amount of a seasoning pre-blend comprising:
up to 50% w/w powdered soluble tomato solids (STS}; and 
at least 50% w/w salt; 
adding said any amount of the seasoning pre-blend to any amount of a batch of potato crisps/chips; and 
mixing said any amount of the seasoning pre-blend with said any amount of potato crisps/chips.
The claim further requires wherein the seasoning pre-blend is added in an amount such that the powdered STS is present in the potato crisps in a concentration ranging from 0.2% w/w to 0.8% w/w, however, since the claim is open to any amount of potato crisps/chips, the concentration of 0.2 to 0.8 wt% the STS present therein encompasses: about 0.00002 (from 0.2% wt of STS in above zero wt% of crisps/chips) to about 0.8 wt% (from 0.8% wt of STS in below 100 wt% of crisps/chips) of the STS in the composition as a whole. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman. 
Sulieman: Effect of Conventional and Oven Drying on the Physicochemical Properties of Two Tomato Cultivars Fruit Powder; Food and Public Health 2013, 3(6): 346-351.


Independent Claim 10
Ganesan teaches a method for partially replacing salt (0002) in potato crisps (0108).

Preparing a seasoning blend
Ganesan teaches a step of 5preparing a powdered mixture for seasoning (i.e. seasoning blend), consisting of salt and powdered tomato (0108).

Adding the seasoning blend to potato chips and mixing
Ganesan teaches steps of adding a defined amount of said seasoning blend to a batch of potato crisps and mixing said seasoning blend with said crisps (0109-0111).


The amount of soluble solids in the powdered tomato.
Ganesan does not discuss the amount of soluble solids in the powdered tomato.
Lomelin also teaches methods of using tomato powder (Fig. 1 and 1,19+) as a seasoning (1, 35+) and further discusses that it has a soluble solids content (12, 3+).
Lomelin also teaches that such a product has the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder (1, 47+ and 10, 45+).
Sulieman also teaches methods of making tomato powders, and further provides that the amount of total soluble solids (TSS) in the tomato powder (i.e. soluble tomato solids, i.e. STS) is result effective based on how the tomato powder is prepared, showing specific types of drying that provide more TSS and specific types of drying provide less TSS (ab.)
It is the examiner’s position that both process parameters of method of tomato drying and TSS content are known result effective variables.  If one type of drying is used the TSS content is higher, whereas if another type of tomato drying method is used the TSS content is lower. 
Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the TSS content used in the process of Ganesan view of Lomelin and Sulieman, through routine experimentation, to impart an amount of STS in dried tomato powder, associated with its method of manufacture, because:
Lomelin illustrates that the art finds tomato powder with a soluble solids (STS) content as being suitable for similar intended uses, including methods of using tomato powders for seasoning (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
Lomelin shows that such a product provides the benefits of preserving the necessary physical and sensorial or organoleptic qualities of flavor, color, aroma and the like of the tomato powder.
Sulieman provides that one of skill would have a reasonable expectation of success in imparting an amount of STS in dried tomato powder through routine experimentation associated with its method of manufacture because  the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Amount of powdered STS and salt in the seasoning blend
Ganesan teaches the use of 0.77 to 1.54 wt% salt (0002, 0108) and 0.091 wt% tomato powder (i.e. powdered STS ) (0108). 


This teaching encompasses up to 50% w/w powdered STS and at least 50% w/w salt (relative to the amounts of powdered STS and salt in the potato chips), as claimed.

Amount of STS in the potato chips
The claim further requires wherein the seasoning pre-blend is added in an amount such that the powdered STS is present in the potato crisps in a concentration ranging from 0.2% w/w to 0.8% w/w, however, since the claim is open to any amount of potato crisps/chips, the concentration of 0.2 to 0.8 wt% the STS present therein encompasses:  0.2 to 0.8 wt% the STS in above zero wt% in the potato crisps/chips (about 0.00002 to 0.00008 wt% of the STS in the potato crisps/chips) up to 0.2 to 0.8 wt% the STS in below 100 wt% of the potato chips (about 0.2 to 0.8 wt% of the STS in the potato crisps/chips).  
Ganesan teaches the use of  and 0.091 wt% tomato powder (i.e. powdered STS) (0108), which encompasses about 0.00002 to about 0.8 wt% of the STS in the potato crisp/chip composition, as claimed.

Dependent claims
As for claims 12 and 28, it would be reasonable for one in the art to expect that similar compositions have similar properties, as require of claims 12 and 28.




As for claim 13, Ganesan teaches that the addition of the powdered tomato blend 5to the potato crisps and the mixing together thereof is performed in a tumbler (0109-0111). 

Claims 12 and 28 are also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ganesan (2006/0088649) in view of Lomelin (5,035,909) and Sulieman, as applied to claims 10, 12-13 and 28 above, further in view of Applicant’s Admitted Prior Art (AAPA). 
AAPA admits the method provided by Geifman is used and incorporated in its entirety therein (published para. 0059 of the original disclosure), it would logically follow that the same STS ingredients made by the same methods, would have the same properties, including: 
a formol number greater than about 400, as in claim 12; or greater than about 500, as in claim 28; 
 a color intensity of up to 20 as in claim 12; or a color intensity of up to 15, as in claim 28;
wherein said color intensity value is determined as the a2+b2 value derived from a colorimetric measurement; -2-NIR et al.Atty Docket No.: 6278-0017 Appl. No. 16/112,819 
wherein said formol number and color intensity number are measured in a STS sample having a concentration of 60° Brix.



In the alternative, it would be reasonable for one in the art to expect that similar compositions have similar properties, as require of claims 12 and 28.

Response to Arguments
Written Description Rejections 
It is asserted, that the Office Action rejected claim 26 as allegedly lacking sufficient written description. Applicant respectfully traverses this rejection. 
Solely to further prosecution, Applicant has canceled this claim. As such, this rejection is now moot. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
Indefiniteness Rejections 
It is asserted, that the claims have been canceled or amended to overcome the previous 112(b) rejections.
In response, Applicant’s timely response is appreciated, and said Rejections are not re-issued herein.
 
Obviousness Rejections 
It is asserted, that solely to further prosecution, Applicant has adopted the Examiner's suggestions and amended independent claim 10 to further define the claimed method such that "the powdered STS is present in the potato crisps in a concentration ranging from 0.2% w/w to 0.8% w/w." As detailed in Applicant's previous arguments, Applicant maintains that the claimed invention is nonobvious over the cited references at least because none of the cited references teaches or suggests that powdered STS can replace salt for use in food products. 
Further, none of the cited references teaches or suggests a method of replacing salt which comprises adding the recited pre-blend in an amount such that the powdered STS is in the potato crisps in a concentration of 0.2%-0.8% by weight. 
Thus, even if the cited references were to be combined, the combined disclosure still fails to disclose or suggest all of the claimed elements. Therefore, a person of ordinary skill in the art would not have arrived at the claimed invention based on the cited references. 
For at least the above reasons and those on records, Applicant respectfully submits that independent claim 10 and its dependent claims are not prima facie obvious over the cited references. 
In response, please see the revised rejection above, that was necessitated by said amendments. No new references were needed to show the new claimed limitations.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793